Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/23/2019, 11/07/2019, 12/26/2019, 03/11/2020, 05/21/2020, 08/21/2020, 10/14/2020, 02/17/2021, 03/26/2021, 05/19/2021, 09/27/2021, 09/27/2021, 12/08/2021, 02/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1 – 3, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE LAURENTIS (US 2016/0106177 A1) (herein after DE LAURENTIS).

	Regarding Claim 1, DE LAURENTIS teaches, a method for controlling active footwear (Fig. 10a, ¶ 0085: method 150 for detecting the presence of a part of a living body), the method comprising: receiving a sensor signal from a capacitive sensor (Fig. 8, ¶ 0096 capacitive proximity sensor 105; Examiner interpretation: processing module 107 receives a capacitive detection signal S_C) that is coupled to an article of footwear (Fig. 1, traceable footwear 1), wherein the capacitive sensor is configured to sense information over time about a changing position of a foot during a donning event (Fig. 10a, proximity to the detection system 101) as the foot enters the article and when the foot is spaced apart from the capacitive sensor (Fig. 10a, ¶ 0096; Examiner interpretation: capacitive proximity sensor 105 senses a variation in capacitance as a foot gets in proximity to the sensor); using a processor circuit (Fig. 10a, processing module 107), identifying values of the sensor signal from different times (Fig. 10a, ¶ 0096 a first value, a second value; Examiner interpretation: the first value and second value inherently occur at different times): and using the processor circuit, determining whether the foot is present in or absent from the article using the identified values of the sensor signal from different times. (Fig. 10a, ¶ 0096; Examiner interpretation: the first value and second value are used to detect a foot presence.)

	Regarding Claim 2, DE LAURENTIS teaches the limitations of claim 1, which this claim depends on.
	DE LAURENTIS further teaches, the method of claim 1, wherein determining whether the foot is present in or absent from the article includes determining a magnitude (Fig. 10a, ¶ 0096: a first value (for example, high), a second value (in the example, low)) relationship between first and subsequent second values of the sensor signal. (Fig. 10a, ¶ 0096.)

	Regarding Claim 3, DE LAURENTIS teaches the limitations of claim 2, which this claim depends on.
	DE LAURENTIS further teaches, the method of claim 2, wherein determining whether the foot is present in or absent from the article includes determining whether the subsequent second value of the sensor signal differs from the first value of the sensor signal by more than a specified difference amount. (Fig. 10a, ¶ 0096: verify whether the value of the variation in capacitance is substantially different from a second reference value.)

	Regarding Claim 10, DE LAURENTIS teaches, a system (Fig. 1, detection system 17) for use with an article of footwear (Fig. 10a, ¶ 0085: method 150 for detecting the presence of a part of a living body), the system comprising: a capacitive sensor (Fig. 8, ¶ 0096 capacitive proximity sensor 105; Examiner interpretation: processing module 107 receives a capacitive detection signal S_C) disposed inside the article of footwear, wherein the capacitive sensor is configured to sense information over time about a changing position of a foot during a donning event (Fig. 10a, proximity to the detection system 101) as the foot enters the article and when the foot is spaced apart from the capacitive sensor (Fig. 10a, ¶ 0096; Examiner interpretation: capacitive proximity sensor 105 senses a variation in capacitance as a foot gets in proximity to the sensor); and a processor circuit (Fig. 10a, processing module 107) configured to: identify values of the sensor signal at different times (Fig. 10a, ¶ 0096 a first value, a second value; Examiner interpretation: the first value and second value inherently occur at different times); and determine whether the foot is present in or absent from the article using the identified values of the sensor signal from the different times. (Fig. 10a, ¶ 0096; Examiner interpretation: the first value and second value are used to detect a foot presence.)

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over DE LAURENTIS (US 2016/0106177 A1) (herein after DE LAURENTIS) as applied to claims 1 – 3, 10 above, and further in view of Sazonov et al (US 2011/0054359 A1) (herein after Sazonov).

	Regarding Claim 4, DE LAURENTIS teaches the limitations of claim 1, which this claim depends on.
	DE LAURENTIS fails to teach, the method of claim 1, wherein determining whether the foot is present in or absent from the article includes using information about a morphology of the sensor signal over time.
	In analogous art, Sazonov teaches, the method of claim 1, wherein determining whether the foot is present in or absent from the article includes using information about a morphology (Fig. 6, ¶ 0073: feature vector) of the sensor signal over time. (Fig. 6, ¶ 0074; Examiner interpretation: the feature vector is obtained from several measurements and used to determine foot presence.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DE LAURENTIS by combining the sensor taught by DE LAURENTIS with the sensor taught by Sazonov to achieve the predictable result of determining a foot presence in a shoe using a morphology of a sensor to assist a user in losing weight and maintaining healthy level of physical activity by calculating energy expenditure and providing a feedback to the user. [Sazonov: ¶ 0008.]

	Regarding Claim 5, DE LAURENTIS teaches the limitations of claim 1, which this claim depends on.
	DE LAURENTIS fails to teach, the method of claim 1, wherein determining whether the foot is present in or absent from the article includes: identifying, using the values of the sensor signal from different times, a morphology of the sensor signal during the donning event; comparing the morphology of the sensor signal to a morphology template; and based on a result of the comparison, providing an indication that the foot is present in or absent from the article.
	In analogous art, Sazonov teaches, the method of claim 1, wherein determining whether the foot is present in or absent from the article includes: identifying, using the values of the sensor signal from different times, a morphology of the sensor signal during the donning event (Fig. 6, ¶ 0072: posture allocation; Examiner interpretation: posture allocation is inherently due to donning the footwear); comparing the morphology of the sensor signal to a morphology template (Fig. 6, ¶ 0074: threshold classifier); and based on a result of the comparison, providing an indication that the foot is present in or absent from the article. (Fig. 6, ¶ 0074.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DE LAURENTIS by combining the sensor taught by DE LAURENTIS with the sensor taught by Sazonov to achieve the predictable result of determining a foot presence in a shoe using a morphology of a sensor during a donning event to assist a user in losing weight and maintaining healthy level of physical activity by calculating energy expenditure and providing a feedback to the user. [Sazonov: ¶ 0008.]

	Regarding Claim 6, DE LAURENTIS in view of Sazonov teaches the limitations of claim 5, which this claim depends on.
	Sazonov further teaches, the method of claim 5, wherein the template comprises one or more boundary conditions (Fig. 6, ¶ 0074: threshold classifier), and wherein providing the indication that the foot is present in or absent from the article includes determining whether a portion of the morphology of the sensor signal meets or exceeds the one or more boundary conditions of the template. (Fig. 6, ¶ 0074: ; Examiner interpretation: the foot presence is determined by comparing the feature vector with the threshold classifier.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DE LAURENTIS in view of Sazonov by combining the sensor and processor taught by DE LAURENTIS with the sensor and processor taught by Sazonov to achieve the predictable result of determining a foot presence in a shoe by comparing a morphology of a sensor with a threshold during a donning event to assist a user in losing weight and maintaining healthy level of physical activity by calculating energy expenditure and providing a feedback to the user. [Sazonov: ¶ 0008.]

7.	Claim(s) 7, 8, 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over DE LAURENTIS (US 2016/0106177 A1) (herein after DE LAURENTIS) as applied to claims 1 – 3, 10 above, and further in view of Narayanasamy et al (US 2012/0217982 A1) (herein after Narayanasamy).

	Regarding Claim 7, DE LAURENTIS teaches the limitations of claim 1, which this claim depends on.
	DE LAURENTIS fails to teach, the method of claim 1, wherein receiving the sensor signal includes in response to a perturbation of an electric field emitted by the capacitive sensor, wherein the perturbation of the electric field is due at least in part to a location of the foot.
	In analogous art, Narayanasamy teaches, the method of claim 1, wherein receiving the sensor signal includes in response to a perturbation of an electric field (Fig. 11B, ¶ 0108: conductive object that disturbs an electric field between the TX and RX electrodes) emitted by the capacitive sensor (Fig. 11B, ¶ 0108: sensing button 1200), wherein the perturbation of the electric field is due at least in part to a location of the foot. (Fig. 11B, ¶ 0108: ; Examiner interpretation: the location of the body part is determined due to the disturbed electric field.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DE LAURENTIS by combining the sensor taught by DE LAURENTIS with the sensor taught by Narayanasamy to achieve the predictable result of detecting a body part using a sensor that minimizes complexity [Narayanasamy: ¶ 0024.]

	Regarding Claim 8, DE LAURENTIS in view of Narayanasamy teaches the limitations of claim 7, which this claim depends on.
	Narayanasamy further teaches, the method of claim 7, further comprising using the capacitive sensor, emitting the electric field at least in part inside of the article of footwear. (Fig. 11B, ¶ 01089: ; Examiner interpretation: the field of the sensor is emitted in the shoe if the sensor is placed in the shoe.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DE LAURENTIS by combining the sensor taught by DE LAURENTIS with the sensor taught by Narayanasamy to achieve the predictable result of detecting a body part using a sensor that minimizes complexity [Narayanasamy: ¶ 0024.]

	Regarding Claim 11, DE LAURENTIS teaches the limitations of claim 10, which this claim depends on.
	DE LAURENTIS fails to teach, the system of claim 10, wherein the capacitive sensor comprises multiple electrodes and the sensor is configured to emit an electric field inside of the article of footwear using the electrodes, and wherein the capacitive sensor is configured to use information received from the same multiple electrodes to provide the information about the changing position of the foot.
	In analogous art, Narayanasamy teaches, the system of claim 10, wherein the capacitive sensor (Fig. 11B, ¶ 0108: sensing button 1200) comprises multiple electrodes (Fig. 11B, sensor elements 1211-1214 and the central sensor element 1215) and the sensor is configured to emit an electric field inside of the article of footwear using the electrodes (Fig. 11B, ¶ 0108: conductive object that disturbs an electric field between the TX and RX electrodes), and wherein the capacitive sensor is configured to use information received from the same multiple electrodes to provide the information about the changing position of the foot. (Fig. 11B, ¶ 0108: ; Examiner interpretation: the location of the body is determined due to the disturbed electric field.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DE LAURENTIS by combining the sensor taught by DE LAURENTIS with the sensor taught by Narayanasamy to achieve the predictable result of detecting a body part using a sensor that minimizes complexity [Narayanasamy: ¶ 0024.]

	Regarding Claim 12, DE LAURENTIS in view of Narayanasamy teaches the limitations of claim 12, which this claim depends on.
	DE LAURENTIS further teaches, the system of claim 11, wherein the processor circuit is configured to determine whether the foot is present in or absent from the article based on a magnitude (Fig. 10a, ¶ 0096: a first value (for example, high), a second value (in the example, low)) relationship between first and subsequent second values of the sensor signal. (Fig. 10a, ¶ 0096.)

	Regarding Claim 13, DE LAURENTIS in view of Narayanasamy teaches the limitations of claim 12, which this claim depends on.
	DE LAURENTIS further teaches, the method of claim 12, wherein the processor circuit is configured to determine whether the foot is present in or absent from the article by determining whether the subsequent second value of the sensor signal differs from the first value of the sensor signal by greater than a specified difference amount. (Fig. 10a, ¶ 0096: verify whether the value of the variation in capacitance is substantially different from a second reference value.)

8.	Claim(s) 9, 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over DE LAURENTIS (US 2016/0106177 A1) (herein after DE LAURENTIS) as applied to claims 1 – 3, 10 above, and further in view of Beers et al (US 2009/0272007 A1) (herein after Beers).

	Regarding Claim 9, DE LAURENTIS teaches the limitations of claim 1, which this claim depends on.
	DE LAURENTIS fails to teach, the method of claim 1, further comprising actuating an automated lacing engine to tighten the article of footwear about the foot when the foot is determined to be present in the article.
	In analogous art, Beers teaches, the method of claim 1, further comprising actuating an automated lacing engine (Fig. 1, automatic lacing system 122) to tighten the article of footwear about the foot when the foot is determined to be present in the article. (Fig. 2, ¶ 0096.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DE LAURENTIS by adding the automatic lacing system taught by Beers to the article of footwear taught by DE LAURENTIS to achieve the predictable result of shoe article with an automatic lacing system that prevents folding, bunching or twisting of the laces. [Beers ¶ 0139.]

	Regarding Claim 16, DE LAURENTIS teaches the limitations of claim 10, which this claim depends on.
	DE LAURENTIS fails to teach, the system of claim 10, further comprising a lacing engine configured to be actuated to tighten or relax the article of footwear based on the determination by the processor circuit that the foot is present in or absent from the article.
	In analogous art, Beers teaches, the system of claim 10, further comprising a lacing engine (Fig. 1, automatic lacing system 122) configured to be actuated to tighten or relax the article of footwear based on the determination by the processor circuit that the foot is present in or absent from the article. (Fig. 2, ¶ 0096.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DE LAURENTIS by adding the automatic lacing system taught by Beers to the article of footwear taught by DE LAURENTIS to achieve the predictable result of shoe article with an automatic lacing system that prevents folding, bunching or twisting of the laces. [Beers ¶ 0139.]

	Regarding Claim 17, DE LAURENTIS teaches, a method for controlling active footwear (Fig. 10a, ¶ 0085: method 150 for detecting the presence of a part of a living body), the method comprising: receiving a sensor signal from a capacitive sensor (Fig. 8, ¶ 0096 capacitive proximity sensor 105; Examiner interpretation: processing module 107 receives a capacitive detection signal S_C) that is coupled to an article of footwear (Fig. 1, traceable footwear 1), wherein the capacitive sensor is configured to sense information over time about a changing position of a foot (Fig. 10a, proximity to the detection system 101) when at least a portion of the foot is spaced apart from the capacitive sensor (Fig. 10a, ¶ 0096; Examiner interpretation: capacitive proximity sensor 105 senses a variation in capacitance as a foot gets in proximity to the sensor); using a processor circuit (Fig. 10a, processing module 107), identifying values of the sensor signal from different times (Fig. 10a, ¶ 0096; Examiner interpretation: the first value and second value are used to detect a foot presence.);—.
	DE LAURENTIS fails to teach, — and using the processor circuit, determining whether to actuate an automated lacing engine using the identified values of the sensor signal from different times.
	In analogous art, Beers teaches, — and using the processor circuit (Fig. 16, control system 1650), determining whether to actuate an automated lacing engine (Fig. 1, automatic lacing system 122) using the identified values of the sensor signal from different times. (Fig. 2, ¶ 0096.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DE LAURENTIS by adding the automatic lacing system taught by Beers to the article of footwear taught by DE LAURENTIS to achieve the predictable result of shoe article with an automatic lacing system that prevents folding, bunching or twisting of the laces. [Beers ¶ 0139.]

	Regarding Claim 18, DE LAURENTIS in view of Beers teaches the limitations of claim 17, which this claim depends on.
	DE LAURENTIS further teaches, the method of claim 17, wherein determining whether to actuate the automated lacing engine includes determining a magnitude (Fig. 10a, ¶ 0096: a first value (for example, high), a second value (in the example, low)) relationship between first and subsequent second values of the sensor signal. (Fig. 10a, ¶ 0096.)

9.	Claim(s) 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over DE LAURENTIS (US 2016/0106177 A1) (herein after DE LAURENTIS) as applied to claims 1 – 3, 10 above, and further in view of Sazonov et al (US 2011/0054359 A1) (herein after Sazonov) and further in view of Narayanasamy et al (US 2012/0217982 A1) (herein after Narayanasamy).

	Regarding Claim 14, DE LAURENTIS in view of Narayanasamy teaches the limitations of claim 11, which this claim depends on.
	DE LAURENTIS in view of Narayanasamy fail to teach, the system of claim 11, wherein the processor circuit is configured to determine whether the foot is present in or absent from the article based on a morphology of the sensor signal.
	In analogous art, Sazonov teaches, the system of claim 11, wherein the processor circuit is configured to determine whether the foot is present in or absent from the article based on a morphology  (Fig. 6, ¶ 0073: feature vector) of the sensor signal. (Fig. 6, ¶ 0074; Examiner interpretation: the feature vector is obtained from several measurements and used to determine foot presence.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DE LAURENTIS in view of Narayanasamy by combining the sensor taught by DE LAURENTIS in view of Narayanasamy with the sensor taught by Sazonov to achieve the predictable result of determining a foot presence in a shoe using a morphology of a sensor to assist a user in losing weight and maintaining healthy level of physical activity by calculating energy expenditure and providing a feedback to the user. [Sazonov: ¶ 0008.]

	Regarding Claim 15, DE LAURENTIS in view of Narayanasamy teaches the limitations of claim 11, which this claim depends on.
	DE LAURENTIS in view of Narayanasamy fails to teach, the system of claim 11, wherein the processor circuit is configured to determine whether the foot is present in or absent from the article by: identifying, using the values of the sensor signal from different times, a morphology of the sensor signal during the donning event; and comparing the morphology to a morphology template.
	In analogous art, Sazonov teaches, the system of claim 11, wherein the processor circuit is configured to determine whether the foot is present in or absent from the article by: identifying, using the values of the sensor signal from different times, a morphology of the sensor signal (Fig. 6, ¶ 0073: feature vector) during the donning event (Fig. 6, ¶ 0072: posture allocation; Examiner interpretation: posture allocation is inherently due to donning the footwear); and comparing the morphology to a morphology template. (Fig. 6, ¶ 0074: threshold classifier)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DE LAURENTIS by combining the sensor taught by DE LAURENTIS with the sensor taught by Sazonov to achieve the predictable result of determining a foot presence in a shoe using a morphology of a sensor during a donning event to assist a user in losing weight and maintaining healthy level of physical activity by calculating energy expenditure and providing a feedback to the user. [Sazonov: ¶ 0008.]

10.	Claim(s) 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over DE LAURENTIS (US 2016/0106177 A1) (herein after DE LAURENTIS) as applied to claim 1 – 3, 10 above, and further in view of Beers et al (US 2009/0272007 A1) (herein after Beers). and further in view of Sazonov et al (US 2011/0054359 A1) (herein after Sazonov).

	Regarding Claim 19, DE LAURENTIS in view of Beers teaches the limitations of claim 17, which this claim depends on.
	DE LAURENTIS in view of Beers fail to teach, the method of claim 17, wherein determining whether to actuate the automated lacing engine includes using information about a morphology of the sensor signal over time.
	In analogous art, Sazonov teaches, the method of claim 17, wherein determining whether to actuate the automated lacing engine includes using information about a morphology (Fig. 6, ¶ 0073: feature vector) of the sensor signal over time. (Fig. 6, ¶ 0074; Examiner interpretation: the feature vector is obtained from several measurements and used to determine foot presence.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DE LAURENTIS in view of Beers by combining the sensor taught by DE LAURENTIS in view of Beers with the sensor taught by Sazonov to achieve the predictable result of determining a foot presence in a shoe using a morphology of a sensor to assist a user in losing weight and maintaining healthy level of physical activity by calculating energy expenditure and providing a feedback to the user. [Sazonov: ¶ 0008.]

	Regarding Claim 20, DE LAURENTIS in view of Beers teaches the limitations of claim 17, which this claim depends on.
	Beers further teaches, —; and based on a result of the comparison, providing a control signal to the automated lacing engine to tighten or relax the article of footwear about the foot. (Fig. 2, ¶ 0096.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DE LAURENTIS in view of Beers by tightening or relaxing the automatic lacing system taught by Beers to achieve the predictable result of shoe article with an automatic lacing system that prevents folding, bunching or twisting of the laces. [Beers ¶ 0139.]
	DE LAURENTIS in view of Beers fail to teach, the method of claim 17, wherein determining whether to actuate the automated lacing engine includes: identifying, using the values of the sensor signal from different times, a morphology of the sensor signal; comparing the morphology of the sensor signal to a morphology limit; —.
	In analogous art, Sazonov teaches, the method of claim 17, wherein determining whether to actuate the automated lacing engine includes: identifying, using the values of the sensor signal from different times, a morphology of the sensor signal (Fig. 6, ¶ 0073: feature vector); comparing the morphology of the sensor signal to a morphology limit (Fig. 6, ¶ 0074: predefined threshold.); —.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DE LAURENTIS in view of Beers by combining the sensor taught by DE LAURENTIS with the sensor taught by Sazonov to achieve the predictable result of determining a foot presence in a shoe using a morphology of a sensor to assist a user in losing weight and maintaining healthy level of physical activity by calculating energy expenditure and providing a feedback to the user. [Sazonov: ¶ 0008.]

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868